PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,025,016 
Issue Date: June 1, 2021
Application No. 16/722,411
Filing Date: December 20, 2019
Attorney Docket No. LEAR61402PUSA
For: ELECTRICAL ASSEMBLY TO PREVENT IMPROPER INSTALLATION

:
:
:
:	DECISION ON PETITION
:	
:
:


 


This is a decision on the petition under 37 CFR 1.55(f), filed September 30, 2021, to accept a delayed submission of a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with the all of the above requirements. Accordingly, the petition is GRANTED.

The Office acknowledges receipt of the certified copy of China Application No. 201811593188.X retrieved on May 10, 2022. 

It is noted that the priority information associated with this petition is not listed on the front page of the above-identified patent. In order to perfect the claim for benefit to the foreign application, petitioner may file a request for a Certificate of Correction under 35 U.S.C. 255 and 37 CFR 1.323, along with the required fee under 37 CFR 1.20(a) and a copy of this decision. See MPEP § 213.04. 

Any questions concerning this decision may be directed to undersigned at (571) 272-3226. Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificates of Correction Branch at (703) 756-1814.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions